NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               TERESITA A. CANUTO,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5085
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00410-CFL, Judge Charles F.
Lettow.
               ______________________

             Decided: September 14, 2015
               ______________________

   TERESITA A. CANUTO, Panorama City, CA, pro se.

    KRISTIN MCGRORY, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represented
by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
DEBORAH A. BYNUM.
                ______________________
2                                             CANUTO   v. US




     Before DYK, TARANTO, and HUGHES, Circuit Judges.
DYK, Circuit Judge.
    Teresita Canuto appeals a decision by the Court of
Federal Claims (the “Claims Court”), dismissing her
claims for lack of subject matter jurisdiction. We affirm.
                      BACKGROUND
    Ms. Canuto works as a home health care nurse. She
alleges that, in October 2014, she was working in a pa-
tient’s home when she was assaulted, on multiple occa-
sions, by members of the United States Army and Navy.
She does not specifically recall the alleged attacks. Ra-
ther, she claims to have noticed bruising and incisions on
her legs and feet and therefore concluded she was sexual-
ly assaulted by the service members. She suggests that
the attackers used an “inhalation agent that caused her to
lose consciousness and mobility.” App. 3 (punctuation
omitted).
    Ms. Canuto did not inform the police, reasoning that
“it would have been fruitless because she did not notice
any pain after the assaults and therefore c[ould] not point
out when and at what time these assaults happened.” Id.
(punctuation omitted). Nor is there any allegation that
she informed anyone in the military of the alleged as-
saults. Instead, she filed suit in the Claims Court, prem-
ising jurisdiction on the Federal Tort Claims Act
(“FTCA”), which is a statute allowing tort recovery
against the United States for certain acts of its employees
acting within the scope their employment. See 28 U.S.C.
§ 1346(b). The Claims Court held that it lacked jurisdic-
tion to hear her claim. Citing Ms. Canuto’s failure to
administratively exhaust her claim prior to filing (a
prerequisite to filing an FTCA claim, see 28 U.S.C.
§ 2675(a)), the Claims Court dismissed the case rather
than transferring it to a district court.
CANUTO   v. US                                           3




    On appeal, Ms. Canuto also raises a 42 U.S.C. § 1983
claim and alleges violations of the Fourth and Fourteenth
Amendments.
                       DISCUSSION
    We review dismissals for lack of subject matter juris-
diction de novo. M. Marokapis Carpentry, Inc. v. United
States, 609 F.3d 1323, 1327 (Fed. Cir. 2010). We review
decisions by the Claims Court regarding whether to
dismiss or transfer a case for abuse of discretion. Rick’s
Mushroom Serv., Inc. v. United States, 521 F.3d 1338,
1342 (Fed. Cir. 2008).
    Ms. Canuto has raised two sets of claims: a § 1983
claim premised on violations of the Fourth and Four-
teenth Amendments together with a separate claim for
constitutional violations, and an FTCA claim. We find
that the Claims Court lacks jurisdiction to hear Ms.
Canuto’s FTCA and constitutional claims, and we dismiss
Ms. Canuto’s § 1983 claim for failure to state a claim upon
which relief can be granted.
    The Claims Court has limited jurisdiction defined by
statute. The Tucker Act grants jurisdiction to the Claims
Court only “to render judgment upon any claim against
the United States founded either upon the Constitution,
or any Act of Congress or any regulation of an executive
department, or upon any express or implied contract with
the United States, or for liquidated or unliquidated dam-
ages in cases not sounding in tort.”           28 U.S.C.
§ 1491(a)(1). In other words, the Claims Court can only
hear cases against the United States for money damages,
and cannot hear cases sounding in tort.
   Accordingly, the Claims Court lacks jurisdiction to
hear claims premised on violations of the Fourth and
Fourteenth Amendments because neither the Fourth nor
the Fourteenth amendment mandate money damages.
4                                               CANUTO   v. US




See Brown v. United States, 105 F.3d 621, 623 (Fed. Cir.
1997) (Fourth Amendment does not mandate payment of
money by the government and is therefore outside the
jurisdiction of the Claims Court); LeBlanc v. United
States, 50 F.3d 1025, 1028 (Fed. Cir. 1995) (Fourteenth
Amendment does not mandate payment of money by the
government and is therefore outside the jurisdiction of the
Claims Court).
     Similarly, the Claims Court lacks jurisdiction to hear
Ms. Canuto’s FTCA claim for allegedly tortious conduct by
the United States or its agents because it is specifically
barred from hearing tort cases. 28 U.S.C. § 1491(a)(1) (no
Tucker Act jurisdiction for claims arising in tort). District
courts, not the Claims Court, have jurisdiction over FTCA
claims “against the United States, for money damag-
es . . . for injury or loss of property, or personal injury or
death caused by the negligent or wrongful act or omission
of any employee of the Government while acting within
the scope of his office or employment.” See 28 U.S.C. §
1346(b)(1).
    Further, the Claims Court did not abuse is discretion
in deciding not to transfer Ms. Canuto’s case to a district
court pursuant to 28 U.S.C. § 1631. Prior to filing an
FTCA claim in the district court, a plaintiff must adminis-
tratively exhaust the claim. See 28 U.S.C. § 2675(a) (“[An
FTCA action] shall not be instituted . . . unless the claim-
ant shall have first presented the claim to the appropriate
Federal agency and his claim shall have been finally
denied by the agency in writing . . . .”). The Claims Court
correctly determined that it should not transfer the case
because Ms. Canuto failed to satisfy the jurisdictional
requirement of exhausting her FTCA claim with the
administrative agency prior to filing suit. There was no
showing of exhaustion.
CANUTO   v. US                                            5




    Lastly, Ms. Canuto’s § 1983 claim must be dismissed
for failure to state a claim because § 1983 does not pro-
vide a cause of action against the United States for ac-
tions of federal officials. See Fed. R. Civ. P. 12(b)(6); 42
U.S.C. § 1983 (“Every person who, under color of any
statute, ordinance, regulation, custom, or usage, of any
State or Territory . . .”) (emphases added); Dist. Of Colum-
bia v. Carter, 409 U.S. 418, 424–25 (1973) (finding that
“actions of the Federal Government and its officers are at
least facially exempt” from § 1983 because they generally
do not act under color of state law); United States v. City
of Jackson, Miss., 318 F.2d 1, 8 (5th Cir. 1963) (“The
United States is not a ‘person’ . . . under the Civil Rights
Act.”).
                       AFFIRMED
                          COSTS
   No costs.